DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "248" and "252" have both been used to designate “the top contact”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "250" and "254" have both been used to designate “the bottom contact.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In paragraph 0034, the top contact 248 is disposed on the top side of the substrate and the bottom contact 250 is disposed on the backside of the substrate. However, in Fig. 2L, the bottom contact is shown on the topside. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11325827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘827 anticipate the claims of the current application. Claim 1 of ’827 recites a substrate comprising a buried oxide layer, a device layer disposed on the buried oxide layer; a hard mask disposed on the device layer; an anti-reflective coating disposed on the hard mask; a plurality of topside features on a topside of the substrate, the plurality of topside features being frustum-shaped etch pits; a plurality of backside features on a backside of the substrate, each of the plurality of topside features being aligned to each of the plurality of backside features; a plurality of openings connecting each of the plurality of topside features to each of the plurality of backside features; and a dielectric material formed over the substrate, the dielectric material in each of the topside features having a nanopore at or near a center of each of the plurality of openings which reads on claim 1 of the current application. 
Claims 2-7 of ‘827 anticipate the dependent claims 2-7 of the current application. 
Claim 9 of ‘827 recites a substrate comprising: a plurality of topside features having sidewalls on a topside of the substrate; a plurality of backside features on a backside of the substrate, each of the plurality of topside features being aligned to each of the plurality of backside features; a plurality of openings connecting each of the plurality of topside features to each of the plurality of backside features; a dielectric material formed over the substrate; and a seam formed in the dielectric material at or near the center where the dielectric material formed on the sidewalls of each of the plurality of topside features comes together and a nanopore formed at or near the seam of he dielectric material. Claim 9 reads on claim 8 and 14 of the current application. 
Claims 10-13 read on claims 9-13 and 15-20 of the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US 8518829).
As to claim 8, Dang et al. discloses a substrate having a plurality of topside features on a topside of a substrate; a plurality of backside features on a backside where the topside and backside features are aligned with each other; a plurality of openings connecting the topside and backside features and a dielectric material formed over the substrate where the dielectric material within the topside features has nanopores at or near the center of the openings (see Fig. 9, col. 4, line 1 – col. 5, line 39).

    PNG
    media_image1.png
    683
    1102
    media_image1.png
    Greyscale

As to claim 11, the nanopores is in the range of sub-nanometer to tens of nanometers (see col. 5,lines 38-39).
As to claim 13, the backside features are trenches (see Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 8518829) as applied to claim 11 above.
The teachings of Dang et al. as applied to claim 11 are as stated above.
Dang et al. does not explicitly state the diameter of the pore is about 1 and about 2 nanometers as required by claim 12.  
Dang et al. does stated the diameter of the nanopore is a few nanometers (see). The size of the nanopore controls the molecules that are move between the fluidic reservoirs therefore it is a result effective variable. It would have been obvious to one having ordinary skill int eh art before the effective filing date of the claimed invention to modify the substrate of Dang et al. to include nanometers within the claimed range through routine experimentation in order to control the movement of the molecules especially since Dang et al. includes sizes within the claimed range and there is no evidence in criticality in using the claimed diameter range. 
Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 90187937) in view of Dang et al. (US 8518829).
As to claim 8, Turner et al. discloses a substrate having a plurality of topside features on a topside of a substrate; a plurality of backside features on a backside where the topside and backside features are aligned with each other; a plurality of openings connecting the topside and backside features and a dielectric material formed over the substrate where the dielectric material has nanopores at or near the center of the openings (see Fig.2, holes are formed through insulating layers to form the nanopores, see col. 12, lines 55-59)

    PNG
    media_image2.png
    259
    692
    media_image2.png
    Greyscale

Turner fails to teach the dielectric material is formed in each of the topside features as claimed. 
Dang et al. discloses a nanopore array that can be used in DNA sequencing without the need for wafer bonding. Dang et al. discloses applying the dielectric material to the topside of the substrate and forming a nanopore within the dielectric material to allow passage between the topside and backside of the substrate. 

    PNG
    media_image3.png
    663
    1070
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Turner to include the formation of the insulating layer (dielectric) layer as taught by Dang et al. One would have been motivated to do so in order to provide an array that is cost effective and provides adequate protection of the material being tested while transferring from the topside to the bottom side especially since both references are directed to forming of nanopore arrays having insulating layers formed between the topside and bottom side.
As to claim 10 , Turner et al. teaches the topside feature is frustum shaped etch pits (see Fig.).
As to claims 11 and 12, Turner et al. states the nanopores can be 1-5 nanometers in diameter (see col. 38, lines 1-3).
As to claim 13 , the backside features are trenches (see Fig. of Turner).
Conclusion
There are no prior art rejections over claims 1-7, 9, 14-20. Chen et al. (CN 102901763A) discloses a device used to detect biomolecules. The device comprises a top side features having a frustum shaped pit and a backside features aligned with the top side feature, an opening connecting the top and backside features and a dielectric formed on the top and bottom feature with a nanopore (see Figure). Chen et al. discloses the device has a buried oxide layer (2 of Fig.) and a device layer but fails to teach a hard mask or anti-reflective coating as claimed or that there are multiple topside and backside features. Chen et al. does state the opening is filled with electrolyte. Chen et al. further fails to teach a seam is formed in the dielectric material near the sidewalls of the topside features as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715